Ruskin Moscou Faltischek, P.C. 1laza Uniondale, NY11556 September 13, 2011 United States Securities and Exchange Commission Washington, D.C.20549 Re:CMSF Corp. Form 8-K Filed August 11, 2011 File No. 033-64534-LA Gentlemen: This is written in response to your comment letter dated September 7, 2011. We are not providing a detailed response at this time, but will do so in conjunction with the filing of the First Amendment.We anticipate this will take place on or before September 30, 2011.If there is a change, we will advise of the same. Sincerely, /s/ Stuart M. Sieger STUART M. SIEGER For the Firm Contact Information: Stuart M. Sieger Tel: (516) 663-6546 Email:ssieger@rmfpc.com
